Exhibit 23.1 Consent of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders QNB Corp. We hereby consent to the incorporation by reference in the Registration Statements on FormS-3 No. 333-164103 and on Form S-8 Nos.333-175788, 333-91201, 333-125998, and 333-135408 of QNB Corp. of our report dated March 31,2014, relating to the consolidated financial statements, which appears in this Annual Report on Form10-K. /s/ ParenteBeard LLC ParenteBeard LLC Reading, Pennsylvania March 31, 2014
